Case 2:17-cr-00203-DSF Document 653 Filed 12/28/20 Page 1 of 1 Page ID #:4930




                 UNITED STATES DISTRICT COURT
                CENTRAL DISTRICT OF CALIFORNIA




    UNITED STATES OF AMERICA,          No. CR 17-203 DSF
        Plaintiff,
                                       ORDER RE BRIEFING ON
                    v.                 MOTION FOR REDUCTION OF
                                       SENTENCE (Dkt. 652)
    20) FERNANDO SANCHEZ,
          Defendant.



      The government is ordered to file an opposition to Defendant’s
   motion no later than January 22, 2021. Defendant may file a reply no
   later than February 18, 2021.



      IT IS SO ORDERED.



    Date: December 28, 2020            ___________________________
                                       Dale S. Fischer
                                       United States District Judge
